Citation Nr: 0934332	
Decision Date: 09/14/09    Archive Date: 09/23/09	

DOCKET NO.  99-06 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis. 

2.  Entitlement to service connection for a chronic sinus 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had more than 27 years of active service between 
May 1964 and June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the VARO in Montgomery, Alabama, which denied entitlement 
to the benefits sought.  The case was before the Board in 
February 2007 at which time it was remanded, in pertinent 
part, for further development.  In a decision subsequent 
thereto made in 2008, service connection for arthritis and 
for a chronic sinus disorder was denied.  Additionally, 
service connection for a chronic skin disorder, to include as 
due to herbicide exposure, was denied.

The Veteran, in August 2009, appointed Virginia A. Girard-
Brady as his representative.  He and his representative then 
appealed the Board's decision with regard to the denial of 
service connection for arthritis and for a chronic sinus 
disorder.  It was stated in a Joint Motion for Partial Remand 
that the Veteran did not wish to pursue his appeal with 
regard to the claim for service connection for a chronic skin 
disorder, to include as due to herbicide exposure.  Under 
38 C.F.R. § 20.204, the issue has been withdrawn, and is not 
before the Board.

In January 2009, based on the Joint Motion for Partial 
Remand, the Court issued an Order remanding the matter to the 
Board for adjudication consistent with the Joint Motion.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
Veteran should further action be required.

REMAND

A review of the service treatment records is without 
reference to complaints or findings indicative of the 
presence of arthritis or a sinus disorder.  However, in his 
report of medical history made in conjunction with retirement 
examination in November 1990, the Veteran indicated that he 
either had had or was having sinusitis.  He denied ever 
having had arthritis.  Notation was made by the examining 
physician of a history of sinusitis.  However, at the time of 
examinations in November 1990 and March 1991, there was no 
reference made to a chronic sinus disorder or arthritis.  In 
June 1992 the Veteran complained of occasional right shoulder 
pain.  In July 1993 complaints included left shoulder pain.  
It was noted he was using Motrin.  At the time of an August 
1995 VA outpatient visit, reference was made to complaints 
including arthritis involving the right knee and shoulder.  
An assessment was made of moderately severe degenerative 
joint disease.  However, on VA joints examination in April 
2007, the examiner stated that he did not come across any 
information in his review of the file about a right knee 
injury having been sustained in the late 1970's or other 
documentation or treatment concerning the right knee or the 
shoulders in the service records.  As a result, it was his 
opinion that the "current right knee minimal arthritic 
changes and occasional shoulder pain with certain movements 
described are not related to the active duty."  The examiner 
made specific reference to outpatient visits in the 1990's.  
However, the Joint Motion for Remand indicates that the 
question of whether the Veteran is entitlement to service 
connection on a presumptive basis because of a diagnosis of 
arthritis within the first post discharge year is required to 
be considered under the provisions of 38 C.F.R. §§ 3.307 and 
3.309.

With regard to the claim for a chronic sinus disorder, at the 
time of an April 2007 examination by VA, the examiner stated 
that he reviewed the entire claims file, including the 
service treatment records.  The examiner stated that review 
of the claims folder showed no reference to sinus problems.  
It was noted the Veteran was not seen in the years following 
service discharge for allergic rhinitis and sinus allergies 
until 1994.  The examiner did not comment on the notation of 
a history of sinusitis made at the time of the Veteran's 
report of medical history in November 1990.

Based on the foregoing, the Board believes that clarification 
is in order and the case is REMANDED for the following:

1.  The Veteran should be asked to 
provide information with regard to any 
health care professionals or others who 
have knowledge of his reported arthritis 
and chronic sinus disorder from the time 
of separation from service until the 
recent past.  He should be asked whether 
he was told by any health care 
professional that any current arthritis 
and/or sinus disorder is or are related 
to his active service.  Any leads should 
be followed to their logical conclusion.

2.  The physician who conducted the 
joints and sinus examinations of the 
Veteran in April 2007 should be contacted 
and asked to expand on his opinions that 
current right knee arthritic changes and 
occasional shoulder pain are not related 
to the Veteran's active service and the 
chronic allergic rhinitis diagnosed in 
April 2007 was not related to the 
Veteran's military service.  The 
physician is asked to refer to the 
notation in the report of medical history 
in November 1990 of a history of 
sinusitis.  Also, he is asked to opine as 
to the diagnosis of arthritis made in the 
first post discharge year and indicate 
whether this changes his mind as to the 
etiology of the currently diagnosed 
minimal arthritic changes of the right 
knee not being attributable to service 
under any theory.

3.  If the physician is not available, an 
examination should be conducted by 
another VA physician who should be asked 
to express an opinion regarding, 
following review of the entire claims 
folder, whether it is more likely than 
not (i.e., probability greater than 
50 percent) at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
of less than 50 percent), that any 
current arthritis and/or sinus disability 
is related to the Veteran's active 
service.  Any opinion expressed by the 
examiner should be accompanied by a 
complete rationale.  If the examiner 
cannot provide an opinion without resort 
to speculation, this should be so 
indicated.

4.  After completion of the development, 
and any other development deemed 
necessary, VA should review the expanded 
record and determine if the benefits 
sought can be granted.  If any benefit 
sought is not granted, the Veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be afforded an opportunity for 
response.  Then, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to insure a complete record for 
appellate review and to assist the Veteran with the 
development of evidence in connection with his claims.  The 
Board intimates no opinion, either legal or factual, as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Leonard J. Vecchiollo
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

